DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 January 2021 has been entered.

Information Disclosure Statement
The new submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  
However, in the spirit of both Examiner and Applicant making efforts to allow for expedited examination, Examiner notes the following:  Although a concise explanation of the relevance of the information is not required for English language information, applicants are encouraged to provide a concise explanation of why the English-language information is being submitted and how it is understood to be relevant. Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability.  MPEP 604.09(a)(III).  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 and 22-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1:  Applicant’s originally disclosed invention appears to include, inter alia, a reactor (102) comprising a reaction chamber (104) and a load/unload chamber (106).  It appears that the protective shield (126) is within the reactor not the reaction chamber.  Thus, the amended claim language is considered new matter.  In order to expedite examination, Examiner has assumed that this is the case as the claimed invention would not appear to be non-sensical.  Claims 2-16  and 22-24 are rejected based on their dependency
Clarification and/or correction is requested.
Regarding claim 10:  Claim 1 includes the recitation “wherein the protective shield and the interior wall form a seal”, whereas claim 10, which depends from claim 1 and therefore includes all features 
Clarification and/or correction is requested.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 and 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant’s originally disclosed and claimed invention appears to include, inter alia, a reactor (102) comprising a reaction chamber (104) and a load/unload chamber (106).  It also appears that the protective shield (126) is within the reactor not the reaction chamber.  Thus, the amended language of claim 1 is considered unclear.  In order to expedite examination, Examiner has assumed that this is the case as the claimed invention would not appear to be non-sensical.  Claims 2-16 and 22-24 are rejected based on their dependency
Clarification and/or correction is requested.
Claims 1-16 and 22-24 are further under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear what feature of the claim the final five lines of claim 1 are meant to further define.  In order to expedite examination, Examiner will assume the newly added recitation was meant to recite “wherein the gas phase chemical further comprises one or more of: …”
Clarification and/or correction is requested.
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 includes the recitation “wherein the protective shield and the interior wall form a seal”, whereas claim 10, which depends from claim 1 and therefore includes all features thereof, recites “wherein the protective shield does not touch an interior wall of the of the load/unload chamber, as the protective shield moves with the valve from an open position to a closed position”.  However, paragraph 36 of Applicant’s specification which describes these features, appears to describe these features as alternatives.  Thus, it is unclear how they are incorporated in the same claimed invention.  In order to expedite examination, the claims have been examined as written. 
Clarification and/or correction is requested.

Claims 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 23 includes the recitation “the seal” and is dependent on claim 6.  It appears the claim was meant to recite “the another seal” and has examined accordingly.   Claim 24 has been rejected based on its dependency.
Clarification and/or correction is requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 3, 6-13, 16 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2006/0213439 to Ishizaka in view of U.S. Patent Pub. No. 2010/0202860 to Reed et al. and U.S. Patent No. Pub. No. 2003/0200926 to Dando et al.
Regarding claims 1 and 3:  Ishizaka disclose a gas-phase chemical reactor substantially as claimed and comprising:  a reaction chamber (Figs. 4-5, 212) for processing a substrate; a load/unload chamber (216) comprising an opening (at 300) to receive the substrate and a valve (300) actuatable to seal the opening (see, e.g., para. 67); a susceptor (220) having a top surface to receive the substrate, wherein the susceptor is movable within the load/unload chamber, and wherein a tope surface of the susceptor defines at least a portion of a bottom section of the reaction chamber when the substrate is in a processing position; a vacuum source (295) for evacuating the load/unload chamber; and controller (270) for controlling a precursor delivery process and an evacuation process, the controller comprising a memory being programmed to enable the controller to execute the following steps (see also, e.g., para. 68):  while in the processing position (Fig. 6, “515”), providing a precursor into the reaction chamber (“535”), evacuating the load/unload chamber with the vacuum source (“525”)
However, while Ishizaka teaches controlling pressures within the reaction chamber and load/unload chamber during the overall process, the disclosure fails to clearly disclose that evacuating of the load/unload chamber happens while the precursor is provide to the reaction chamber.  
In a similar apparatus, Reed et al. disclose, inter alia, that evacuating of the load/unload chamber may happen while the precursor is provided to the reaction chamber for the purpose of providing a desired pressure differential and avoid substrate contamination as taught by Reed et al. (see, e.g., abstract, Figs. 5A-9 and the accompanying text).
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to have provided the controller of Ishizaka comprising memory programmed to evacuate the 

Ishizaka further fail to disclose a protective shield within gas phase chemical reactor and configured to move with the valve, wherein the protective shield is capable of protecting the valve from reactive species and wherein the gas phase chemical further comprises one or more of: an inert gas from an inert gas source is provided between one or more of the valve and an interior wall of the load/unload chamber and a surface of the protective shield; and wherein the protective shield and the interior wall form a seal.

In Figs. 1-3, Dando et al. disclose a gas phase chemical reactor (18) comprising a load/unload chamber (16) comprising an opening for receiving a substrate; a valve (38) exterior the gas-phase chemical reactor actuatable to seal the opening; a protective shield (36) within the gas phase chemical reactor and configured to move with the valve (i.e. when the valve is open the protective shield is open and vice versa), and wherein the gas phase chemical further comprises one or more of: an inert gas (gas from 32) from an inert gas source is capable of being provided between one or more of the valve and an interior wall of the load/unload chamber and a surface of the protective shield; and wherein the protective shield and the interior wall form a seal (see, e.g., Figs. 2-3).  The configuration is provided for the purpose of allowing for a purge gas to be provided in a transfer passageway for substrate such that deposition product is precluded from depositing therein while also preventing the purge gas from being exposed to the substrate in the gas phase chemical reactor (see, e.g., and paras. 2-8 and 23-28). Examiner notes that the provision of an inert gas in particular is considered intended use, but would be obvious to one of ordinary skill in the art exercising ordinary skill, common sense and logic in light of common knowledge and the overall teachings of Dando et al.  The courts have ruled that claims directed to apparatus must be distinguished from the prior art In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided the valve of Ishizaka with a protective shield and inert gas flow as claimed in order to allow for a purge gas to be provided in a transfer passageway for substrate such that deposition product is precluded from depositing therein while also preventing the purge gas from being exposed to the substrate in the gas phase chemical reactor as taught by Dando et al.

With respect to claim 6, Ishizaka discloses another seal (226) formed between the reaction chamber and the load/unload chamber.
With respect to claim 7, Reed et al. teach a ratio of an interior volume of the load/unload chamber to an interior volume of the reaction chamber is greater than 5 to 1 (see, e.g., para. 29).  
With respect to claim 8, in Reed et al., the step of moving the susceptor to the load/unload chamber may comprise exposing the substrate to a second pressure of the unload/load chamber that is lower than a first pressure within the reaction chamber (see, e.g., Fig. 9).
With respect to claim 9, the reactor may further comprise a guide (i.e. inner walls of load/unload chamber and/or outer surfaces of susceptor) to direct a flow of gas from the reaction chamber to the load/unload chamber and ultimately to a vacuum pumping system, such flow can be said to be directed away from the valve.  Regarding the shape of the guide (i.e. curved or slanted), which is considered a shape, the courts have held that selections of shape are a matter of choice which a person of ordinary skill in the art will find obvious absent persuasive evidence that the particular 
With respect to claim 10, in modified Ishizaki as detailed above, at least a portion of the protective shield would not touch an interior wall of the load/unload chamber on a side near proximate the valve as the shield moves with the valve from and open to a closed position.  Additionally, in modified Ishizaki et al., on a side of the reactor distal the valve, the protective shield does not touch an interior wall of the load/unload chamber as the protective shield moves with the valve from and open position to a closed position.
With respect to claim 11, in Reed et al., the processing may be a cyclical atomic layer deposition (ALD) process such that a first cycle with the precursor can end with the claimed ceasing of flow and a second cycle of the precursor can be considered a soak period, such that the memory can be said to be programmed to enable the controller to execute the following steps after ceasing the flow of the precursor:  exposing the substrate to the precursor in the chamber for a soak period; and after the soak period , evacuating the reaction chamber by moving the susceptor to the load/unload chamber (see, e.g., paras. 58-63).
With respect to claim 12, Ishizaka may further comprise one or more precursor sources (Fig.1, FIRST MATERIAL and SECOND MATERIAL).
With respect to claims 13, the apparatus of Ishizaka may comprise a direct plasma apparatus (e.g., 250 and 280) (see, e.g., para.59) and a showerhead gas distribution apparatus (230).
With respect to claim 16, Reed et al. disclose the provision of a robotic arm to transfer the substrate from outside the gas-phase chemical reactor to the susceptor through the opening (see, e.g., paras. 32, 49 and 74).
With respect to claim 22, the reactor may further comprise a showerhead gas distribution apparatus (230) forming a portion of a top surface of the reaction chamber, wherein the guide extends from 
With respect to claim 23, Ishizaka discloses the another seal as detailed above and with complementary surfaces, a first peripheral surface of the susceptor (surfaces of 226)  and a second interior surface of the reaction chamber (surfaces of 229).  
However, Ishizaka fail to disclose the seal is formed between/from a first linear slanted peripheral surface of the susceptor and a corresponding second linear slanted surface of the reaction chamber.
Ishizaka does however teach that different types of seals can be used (see, e.g., paras. 47 and 71).  Furthermore, the courts have ruled an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  The seal of Ishizaka and the claimed invention perform the same function --  sealing.
Additionally, alternatively, the claimed seal can be considered a change of shape, wherein the courts have held that selections of shape are a matter of choice which a person of ordinary skill in the art will find obvious absent persuasive evidence that the particular configuration of the claimed shape was significant.  In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  
With respect to claim 24, Ishizaka further comprises a showerhead gas distribution apparatus (230) forming a portion of a top surface of the reaction chamber, the second interior surface is disposed . 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishizaka, Reed et al. and  Dando et al. as applied to claims 1, 3, 6-13, 16 and 22-24 above, and further in view of U.S. Patent Pub. No. 2013/0068391 to Mazzocco et al.
With respect to claim 2, Ishizaka, Reed et al. and Dando et al. disclose the invention substantially as claimed and as described above. 
However, Ishizaka, Reed et al. and Dando et al. fail to disclose the protective shield is coupled to a plate of the valve via one or more fasteners.
Mazzocco et al. disclose a protective shield (224) coupled to a plate of a valve (220) via one or more fasteners (226) for the purpose of allowing for a thermal break to minimize a thermal path between the protective shield and plate (see, e.g., abstract and para. 26).

It would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided the protective shield coupled to a plate of the valve via one or more fasteners modified Ishizaka in order to allow for a thermal break to minimize a thermal path between the protective shield and plate as taught by Mazzocco et al.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishizaka, Reed et al. and  Dando et al. as applied to claims 1, 3, 6-13, 16 and 22-24 above, and further in view of U.S. Patent No. 6,183,564 to Reynolds et al.
With respect to claims 4 and 5, Ishizaka, Reed et al. and  Dando et al. disclose the invention substantially as claimed and as described above. 

However, Ishizaka, Reed et al. and Dando et al. fail to disclose to explicitly disclose a shaft for the moving susceptor and a protective cover about at least a portion of the shaft, wherein the protective cover comprises a bellows.

Reynolds et al. explicitly disclose a shaft (38) for the moving a susceptor (30) in the load/unload chamber and a protective cover (41) about at least a portion of the shaft, wherein the protective cover comprises a bellows for the purpose of sealing the shaft and any openings in the load/unload chamber through which the shaft moves (see, e.g., column 6, rows 60 through column 7, rows 20).

Thus, it would have been obvious to one of ordinary skill in the art at the time the Applicant’s invention was filed to have provided a shaft for the moving susceptor and a protective cover about at least a portion of the shaft, wherein the protective cover comprises a bellows in Ishizaka, Reed et al. and  Dando et al. in order to seal the shaft and any openings in the load/unload chamber through which the shaft moves as taught by Reynolds et al.


Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishizaka, Reed et al. and  Dando et al. as applied to claim 1, 3, 6-13, 16 and 22-24 above, and further in view of U.S. Patent Pub. No. 2008/0286463 to Tiner et al.
With respect to claims 14-15, as detailed above, the apparatus of Ishizaka may comprise a direct plasma apparatus (e.g., 250 and 280) (see, e.g., para.59) and a showerhead gas distribution apparatus (230).
However, Ishizaka, Reed et al. and Dando et al. fail to also disclose the system also comprising a remote plasma apparatus.
Tiner et al. teach providing a remote plasma apparatus in addition to a direct plasma apparatus in a gas-phase chemical reactor in order to clean the reactor (see, e.g., para. 25).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to have provided a remote plasma apparatus in addition to the direct plasma apparatus in modified Ishizaka in order to clean the reactor as taught by Tiner et al.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 and 22-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA MOORE whose telephone number is (571)272-1440.  The examiner can normally be reached on Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/KARLA A MOORE/Primary Examiner, Art Unit 1716